Citation Nr: 1427510	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  08-30 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for hearing loss and tinnitus. 

In March 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The issue of entitlement to an increased rating for posttraumatic stress disorder (PTSD) has been raised by the record, specifically during the Veteran's March 2014 Board hearing.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence shows that the Veteran's bilateral hearing loss was not manifested during service and is not etiologically related to service; sensorineural hearing loss was not shown during the first year after discharge from service.

2.  The preponderance of the competent and credible evidence shows that the Veteran's tinnitus was not manifested during service and is not etiologically related to service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) the Veteran status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability. 

VA's notice requirements were satisfied by a letter issued in July 2007, which explained the evidence the Veteran was responsible for obtaining and the evidence VA would obtain on his behalf, the criteria for establishing service connection, and the method by which VA determines disability ratings and effective dates.

Regarding VA's duty to assist, the Veteran's service treatment records, service personnel records, and VA treatment records are associated with his claims file, and the Veteran has not identified any relevant, available treatment records that have not been obtained.  The Veteran was also provided with a relevant VA examination in August 2007, with accompanying addendum opinion in November 2007, to address the etiology of his claimed hearing loss and tinnitus.  The Board finds that the VA examination and addendum medical opinion are sufficient for adjudicatory purposes.  The examination report reflects that the examiner performed an audiometric examination of the Veteran, and the addendum medical opinion is based upon review of the Veteran's claims file and is supported by a sufficient rationale.

While the record reflects that the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA) beginning in 1997, the Board finds that any existing SSA records are unnecessary for the adjudication of this appeal.  The Veteran has continuously reported that all of his treatment has been through the Houston VA Medical Center since the 1980's, and his claims file contains those earliest post-service VA treatment records from the 1980's, as well as subsequent VA treatment records.  The Veteran has not indicated that he received treatment from any other provider.  Therefore, any SSA records would be duplicative of the VA medical records already in VA's possession.  

In March 2014, the Veteran was afforded a hearing before the undersigned VLJ in which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Analysis

The Veteran asserts that he was exposed to acoustic trauma during his service in Vietnam as a mechanic, and that the acoustic trauma caused his hearing loss and tinnitus. 

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein. 

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection for certain chronic disorders, including sensorineural hearing loss, may be established based upon a legal 'presumption' by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

With respect to claims, such as the one at issue, which involve service connection for hearing loss, the Board notes that this particular disability is defined by regulation.  Specifically, under the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the Board observes that precedential case law provides that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Next, the Board acknowledges that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159. 

Moreover, to establish service connection for sensorineural hearing loss, the Veteran is not obligated to show that his hearing loss was present during active service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service or during the one year presumptive period thereafter, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

The Veteran's entrance examination in July 1968 and separation examination in July 1970 did not contain findings indicating hearing loss for VA purposes, although the Board acknowledges that the Veteran's July 1970 separation examination did not include audiometric testing.  The Veteran's service treatment records did not reflect complaints, treatment, or diagnoses of hearing loss or tinnitus.  The Board notes that a single treatment record from June 1970 diagnosed otitis media and prescribed treatment accordingly, but there was no notation regarding hearing loss or ringing in the ears. 

The record reflects that when the Veteran submitted prior claims for PTSD, residuals of a retained metal fragment in the left neck, and ischemic heart disease - the earliest of which he submitted in June 1997 - he did not seek service connection for hearing loss or tinnitus. 

Post-service VA treatment records reflect that the Veteran first reported experiencing hearing loss and tinnitus in May 2007 (i.e. approximately the same time the Veteran submitted his claim for these disabilities).  According to a June 2007 VA audiology consultation note, the Veteran reported the onset of tinnitus in both ears five to six years prior.  

In August 2007, the Veteran was afforded an audiology examination.  The examiner noted that the Veteran served as a tank mechanic attached to an infantry unit and served in combat from 1969 to 1970.  The Veteran reported noise exposure to firearms, machine guns, mortars, missile launchers, tanks, heavy artillery, combat explosions, and lawn equipment.  He reported working as a truck driver for 15 years after service and stated that he was not exposed to high levels of noise during that time.  The Veteran reported his tinnitus onset in 1969 and lasted for four months following artillery fire.  He stated that he first noticed hearing loss in Vietnam in 1969, and that his hearing subsequently recovered.  He again noticed decreased hearing six or seven years prior (i.e. 2000 to 2001).  

The examiner diagnosed the Veteran with mild sensorineural hearing loss at 4 kHz in the right ear and mild to moderate sensorineural hearing loss from 3 to 8 kHz in the left ear.  The examiner also diagnosed tinnitus.  Audiometric testing revealed pure tone thresholds in decibels as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
20
20
25
25
30
94
LEFT
25
20
25
30
40
96

In a November 2007 addendum opinion, the examiner noted that the Veteran's reports were unreliable because there were inconsistencies between the history he provided during a June 2007 audiology consultation and the history he provided for the VA examination in August 2007.  Specifically, in June 2007, the Veteran reported tinnitus in both ears beginning in 2000 to 2001, and gradual hearing loss bilaterally beginning in 2002.  At the VA examination in August 2007, the Veteran reported tinnitus beginning in 1969 that lasted for four months, as well as current ringing in the ears, and he reported hearing loss beginning in 1969, which later improved and then worsened again in 2000 to 2001.  The examiner noted that hearing loss is not anticipated to change with medical intervention.  She stated that the service treatment records were silent for hearing loss and tinnitus.  As a result of the foregoing, the examiner opined that the Veteran's hearing loss and tinnitus were not at least as likely as not due to noise exposure during military service. 

At the Veteran's March 2014 Board hearing, he reported noise exposure to mortar attacks, gunfire, and explosions.  He testified to experiencing ringing in his ears in service, and stated that he was not provided with hearing protection in service.  The Veteran also testified that his post-service jobs did not include exposure to hazardous noise, and he stated that he worked in construction and as a truck driver.  He testified that he first reported the symptoms of hearing loss and ringing in his ears at the Houston VA Medical Center approximately fifteen years after service, but was unsure of the dates.  

As a preliminary matter, the Board finds that entitlement to presumptive service connection for sensorineural hearing loss as a chronic condition under 38 C.F.R. § 3.309(a) is not shown by the evidence of record.  There is no evidence suggesting that the Veteran experienced hearing loss during service or to a compensable degree during the first year after discharge from service.  Contrary to the Veteran's assertion at his Board hearing, the record documents that he first complained of hearing loss in 2007, nearly 40 years after service.  

As to direct service connection, the Board finds neither of the Veteran's claims to be supported by the evidence of record.  The Board acknowledges that the Veteran is currently diagnosed with bilateral sensorineural hearing loss and tinnitus, and that, given his military occupational specialty of APC mechanic and tank mechanic, he was likely exposed to noise in service.  However, the Board finds that the VA examiner's report and addendum opinion, which declined to relate either hearing loss or tinnitus to service, is entitled to greater evidentiary weight than the Veteran's own assertion of in-service causation.  

The Board acknowledges that the Veteran is competent to report a history of hearing problems and tinnitus, which are within the realm of his personal experience.  Layno, 6 Vet. App. at 469; Charles v. Principi, 16 Vet. App. 370 (2002).  However, he has not shown that he has the clinical expertise to comment on complicated medical issues, such as the nature and etiology of his current bilateral sensorineural hearing loss.  See 38 C.F.R. § 3.159(a)(1) (2013) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

The Veteran's post-service VA treatment records, which are extensive, chronicle treatment for a number of medical conditions and injuries dating back to 1984.  As such, it would be reasonable to expect that the Veteran would have reported hearing loss and tinnitus.  The silence in the post-service treatment records dating back to the 1980's weighs against the credibility of the Veteran's assertion that he experienced hearing loss and tinnitus during and after service.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in treatment records can constitute "contradictory" evidence weighing against the credibility of a claimant's testimony if the treatment records are complete "in relevant part," and there is competent evidence that the claimed "injury, disease, or related symptoms would ordinarily have been recorded had they occurred"); Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

Thus, the absence of any complaints of hearing loss or tinnitus in the post-service treatment records prior to 2007 is persuasive evidence that the Veteran did not experience such symptoms during or since service, and outweighs his present recollection to the contrary.  

Given the silence in the service treatment records, the failure to mention his hearing loss and tinnitus in his earlier, June 1997 disability claim submitted to VA, and the absence of any such complaints in the post-service treatment records until 2007, the Board determines that the Veteran's report that his hearing loss and tinnitus onset in service is not credible, and thus should be afforded no probative weight. 

By contrast, the Board finds that the VA medical opinion regarding hearing loss and tinnitus is highly probative, as it was rendered after a review of the Veteran's claims file and is supported by a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  

The examiner's medical opinion is also consistent with the evidence of record, which reflects that the Veteran first reported hearing loss and tinnitus in 2007, nearly 40 years after service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Furthermore, neither the Veteran nor his representative submitted medical evidence contradicting the VA examiner's opinion.  

In summary, the Board determines that the Veteran's report of a nexus between in-service noise exposure and his current hearing loss and tinnitus is not competent, and his specific assertion of his tinnitus and hearing loss beginning in service is not credible.  As the only medical opinion of record failed to link the Veteran's current hearing loss or tinnitus to service, the evidence weighs against the claims for service connection.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A.   § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As a result, the Veteran's claims must be denied.  


ORDER

Service connection for bilateral sensorineural hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


